Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robbie Harmer on 21 October 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 13: line 1, “including” has been replaced by --wherein the sensor includes--.
Claim 17: line 3, “capacitive” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 11
an outer casing and a bore hole, the bore hole having a bore wall arranged about a centerline of the rolling element; a sensor arranged in the bore hole, the sensor configured to measure load; a radio module configured to transmit data measured by the sensor; a micro-

Claim 16
an outer casing and a bore hole, the bore hole having a bore wall arranged about a centerline of the rolling element; a sensor arranged in the bore hole, the sensor configured to measure load; a radio module configured to transmit data measured by the sensor; a micro-generator configured to provide the energy required for operation of the sensor and/or of the radio module; and means for producing a defined distance from the bore wall, wherein the means for producing a defined distance is disposed axially at a level of the sensor, wherein the means for producing a defined distance from the bore wall includes a magnet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656